George Rose Smith, Justice, dissenting. In the recent case of Stone v. Halliburton, 244 Ark. 392, 425 S. W. 2d 325 (1968), we restated familiar rules that I consider to be controlling in the case at bar: Use which is permissive in its inception can never ripen into an adverse or hostile right no matter how long continued unless the statutory period has elapsed after notice of the adverse claim has been brought home to the owner. Harper v. Hannibal, 241 Ark. 508, 408. S. W. 2d 591. Some act or circumstance, in addition to, or in connection with. the use of a way across unenclosed lands of another and tending to indicate that the use was not merely permissive is required to establish a right prescription. LeCroy v. Sigman, 209 Ark. 469, 191 S. W. 2d 461. Here the use of the driveway began when the adjoining properties were owned by Mr. Snodgrass and Mr. Bracy, who were business partners for many years. There is not the slightest suggestion of any hostile claim between those two friends and neighbors. Nor was there any hint of hostility on the part of the Man-nings, who occupied the property until 1939. The appellee moved into the property as a tenant in 1939 and bought it in 1946. Her sons were aged 13 and 9 when the family first occupied the house. Surely it is not seriously suggested that a hostile claim was established by the activities of those children in riding their bicycles along the driveway, no matter how continual that activity may have been. The McCrarys did not acquire a car until 1949. Thereafter they used the driveway from tíme to time, as a convenient means of access to their back door. Mrs. McCrary admitted, however, that they never parked their car in their half of the double garage and that as often as not they parked it in the street. She did not testify that she or anyone else ever brought notice home to the neighbors, by words or by acts, that a hostile claim was being asserted. To the contrary, she said that no question was raised until appellant Armstrong objected to her use of the driveway in 1965. Instead of asserting her supposed rights at once, Mrs. McCrary investigated the cost of putting in a driveway on her own property, where there is ample space for such a facility. It was not until she discovered that the cost would be more than she wanted to pay that she. first gave any indication of an adverse claim to the easement. Under our law, a use originally permissive can become adverse only by the assertion of a hostile claim in such a fashion that notice of it is brought home to the landowner. I do not find any point in time when such a claim was asserted, nor does the majority opinion mention such a point. I do not find any action on the part of the McCrarys so unequivocally hostile as to constitute such notice to their obliging and unsuspecting neighbors, nor does the majority opinion mention such conduct. In my opinion the chancellor’s decree should be reversed as being contrary to the preponderance of the proof.